Citation Nr: 1007660	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease, status post 
laminectomy for herniated disc, with resulting residuals with 
chronic low back pain (hereinafter "low back disability").  

2.  Entitlement to service connection for radiculopathy, 
bilateral lower extremities, to include as secondary to 
service-connected low back disability.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
severe pain in both legs and heels.  

4.  Entitlement to a disability rating in excess of 20 
percent for hypertension.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted.  

6.  Entitlement to service connection for tinnitus.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
neuropsychiatric disorder and, if so, whether service 
connection is warranted.  

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to January 1977 
and from July 1977 to July 1979.     

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 2004, May 2004, and 
October 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the benefits sought on appeal.

A hearing was held on September 2, 2009 in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  After the hearing, the Veteran submitted 
additional evidence to the Board, along with a written waiver 
of initial RO review of this evidence.  See 38 C.F.R. § 
20.1304 (2009).

With respect to the Veteran's claim of entitlement to service 
connection for a neuropsychiatric disorder, the Board 
observes that there was no VA Form 9 filed to perfect the 
issue.  The claim was denied by a May 2004 rating decision 
and the Veteran filed a timely notice of disagreement in June 
2004.  The RO issued a Statement of the Case in August 2004 
which listed the issues as entitlement to service connection 
for neuropsychiatric disorder, tinnitus, bilateral hearing 
loss, and entitlement to a higher disability rating for 
service-connected hypertension.  On the VA Form 9, the 
Veteran only indicated that he was appealing the claims of 
entitlement to service connection for tinnitus, bilateral 
hearing loss, and entitlement to an increased rating for 
service-connected hypertension.  However, the RO issued 
supplemental statements of the case (SSOC) in November 2004, 
January 2006, and October 2008 with respect to the issue of 
entitlement to service connection for neuropsychiatric 
disorder.  Furthermore, the Veteran and his representative 
discussed the issue during the September 2009 hearing.  While 
it has been held that the formality of perfecting an appeal 
to the Board is part of a "clear and unambiguous statutory 
and regulatory scheme which requires the filing of both a 
notice of disagreement and a formal appeal," Roy v. Brown, 5 
Vet. App. 554, 556 (1993), it has also been held that 
dismissal of an appeal for failure to file a substantive 
appeal is discretionary on the Board's part, as unlike the 
notice of disagreement, the filing of a substantive appeal is 
not jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 
(2003) (Holding that the penalty of dismissal for failure to 
file a substantive appeal is expressly permissive); Beyrle v. 
Brown, 9 Vet. App. 24 (1996); Rowell v. Principi, 4 Vet. App. 
9 (1993).  In light of the RO's actions and the Veteran's 
statements, the Board finds that the claim of entitlement to 
service connection for a neuropsychiatric disorder is 
properly before the Board.  

The issues of entitlement to a disability rating in excess of 
40 percent for a low back disability, entitlement to 
compensation under 38 U.S.C.A. § 1151 for severe pain in both 
legs and heels, whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a neuropsychiatric disorder, and entitlement 
to a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hypertension does not result in any 
readings of diastolic blood pressure in excess of 120.  

3.  The October 1980, January 1987, and August 1989 rating 
decisions are final.  

4.  The evidence received since the August 1989 rating 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss.

5.  The Veteran's bilateral hearing loss preexisted his first 
period of active service, but the evidence does not show that 
the Veteran's bilateral hearing loss increased in severity.  

6.  The Veteran's bilateral hearing loss was not noted upon 
entrance into the second period of active service in July 
1977; however, the Veteran's bilateral hearing loss clearly 
and unmistakably existed prior to service.

7.  The Veteran's bilateral hearing loss chronically worsened 
or increased in severity during the second period of active 
service.

8.  The evidence is at least in relative equipoise regarding 
whether the Veteran's tinnitus is related to active service.   

9.  The medical evidence is at least in equipoise as to 
whether the Veteran's radiculopathy is proximately due to a 
service-connected disability.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for hypertension have not been met.  38 U.S.C. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2009).

2.  The rating decisions which denied the claim for service 
connection for bilateral hearing loss are final.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R.    §§ 3.102, 
3.156(a), 3.159, 20.1103 (2009).

3.  The evidence received subsequent to the August 1989 
rating decision is new and material and the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

4.  Bilateral hearing loss was incurred in or aggravated by 
active service.                    38 U.S.C.A. §§ 1131, 1153, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.385 (2009).

5.  Resolving the benefit of the doubt in favor of the 
Veteran, tinnitus was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  Resolving the benefit of the doubt in favor of the 
Veteran, radiculopathy is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased disability rating for hypertension in May 2003 and 
the Veteran was sent a letter in July 2003.  The letter 
notified him that, to substantiate a claim for increased 
compensation, the evidence must show that his service-
connected disability had increased in severity.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
Veteran was also informed of the types of evidence that might 
show such a worsening of the disability, including statements 
from a doctor containing the physical and clinical findings; 
results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
The letter did not inform the Veteran as to the assignment of 
disability ratings and effective dates.  However, the Veteran 
was sent proper notification in a March 2006 letter which 
informed the Veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  The Veteran was also 
informed as to the assignment of effective dates.  Although 
the letter was not sent prior to initial adjudication of the 
claim, the Veteran was given an opportunity to respond 
following this notice and the claim was subsequently 
readjudicated in an October 2008 supplemental statement of 
the case and, therefore, any defect in the timing of the 
notice of this information was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the decision below, the Board has reopened the Veteran's 
claim for service connection for bilateral hearing loss and, 
therefore, regardless of whether the requirements of Kent 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Thus, the Board concludes that the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication. Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With respect to the Veteran's claims for service connection 
for bilateral hearing loss, tinnitus, and radiculopathy, the 
Board finds that all notification needed to render a decision 
on the claims has been accomplished.  In this decision, the 
Board has granted service connection for bilateral hearing 
loss, tinnitus, and radiculopathy, which represents a 
complete grant of the benefits sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, a discussion of VA's 
duties to notify and assist is not required.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claims, including VA treatment records, 
Social Security Administration (SSA) records, private 
treatment records, and by affording a VA examination.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The RO provided the appellant an 
appropriate VA examination for his hypertension in August 
2003.  There are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected hypertension 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The August 
2003 VA examination report is thorough and supported by VA 
treatment records.  In addition, the VA treatment records 
since that time reveal numerous blood pressure readings.  As 
such, the medical evidence of record is adequate to evaluate 
the Veteran's hypertension.   



LAW AND ANALYSIS

Hypertension

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's hypertension is evaluated as 20 
percent disabling under Diagnostic Code 7101.  The code 
provides a 10 percent disability rating for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating requires diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
For a 40 percent rating, diastolic pressure must be 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure predominantly 130 or more.  The note under 
this code explains that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm., or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, including Note 1 (2009).

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
20 percent for hypertension.  

The VA treatment records show numerous blood pressure 
readings; however, there is no evidence of diastolic pressure 
that is 120 or more.  

The Veteran was afforded a VA examination in August 2003.  
The Veteran reported that he experienced dizziness, fainting 
spells, flashing lights, and shortness of breath.  The blood 
pressure readings were 146/98, 153/97, and 149/105. 

In light of the foregoing, the Board concludes that a 
disability rating in excess of 20 percent is not warranted 
for hypertension.  To warrant a higher disability rating of 
40 percent for hypertension, diastolic pressure must be 
predominantly 120 or more.  Diagnostic Code 7101.  During the 
period on appeal, the Veteran's diastolic pressure readings 
have not reached or exceeded 120.  See VA treatment records, 
August 2003 VA examination report.  The Veteran's 
hypertension does require medication; however, again, there 
is no evidence to support that the criteria for a 40 percent 
disability rating or higher have been met.  Based on the 
foregoing, the Board finds that the Veteran's hypertension 
does not warrant a disability rating in excess of 20 percent 
for the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore unwarranted.  Hart 
v. Mansfield, 21 Vet. App. 505 (2009).

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his hypertension is more severe than 
the current disability rating reflects.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  While the Board 
recognizes that the Veteran is competent to provide evidence 
regarding lay-observable symptomatology, he is not competent 
to provide an opinion regarding the severity of his 
hypertension.  Such evidence must come from a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 
(1992).

The Board has also considered referral for extra-schedular 
consideration.  See Thun v. Peake, 22 Vet App 111 (2008).  
The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected depressive disorder is inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's symptoms with the established criteria found 
in the rating schedule for diseases of the arteries and veins 
shows that the rating criteria reasonably describe ratings 
for hypertension, but the Veteran simply does not exhibit 
those symptoms.  The Board further observes that, even if the 
available schedular evaluation for the disability is 
inadequate (which it manifestly is not), there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.  Although the record shows that the Veteran visited 
the emergency room for dizzy spells, the evidence does not 
show that the Veteran's hypertension is exceptional or 
unusual.  In addition, there is nothing in the record which 
suggests that the above condition markedly impacted the 
Veteran's ability to work.  Although it is clear that the 
Veteran's service-connected disability may result in some 
occupational impairment, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  Therefore, the Board finds that the criteria for 
submission for assignment of extra-schedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown,              
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a disability rating in excess of 20 percent 
for hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit 
sought on appeal is denied.  

New and Material Evidence

The Veteran's claim for service connection for bilateral 
hearing loss was previously denied by an October 1980 rating 
decision.  The Veteran was provided notification of his 
appellate and procedural rights and did not appeal the 
decision.  Thereafter, rating decisions in January 1987 and 
August 1989 continued the denial of service connection as no 
new and material evidence had been submitted to reopen the 
claim.  The Veteran did not appeal these decisions and, 
therefore, they are final.  See 38 C.F.R. § 20.1103.  

The Veteran submitted another claim to reopen his claim for 
entitlement to bilateral hearing loss in 2003.    

 Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.          § 3.156(a).  The Court has held that when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds). 

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in August 
1989 consists of the service treatment records, VA treatment 
records, and the Veteran's statements.  However, the 
Veteran's claim continued to be denied as there was no new 
and material evidence submitted to show evidence of a current 
hearing loss disability.  

As the previous denials of service connection were premised 
on a finding that there was no current hearing loss 
disability, for evidence to be new and material, (i.e., 
relating to unestablished facts necessary to substantiate the 
claims and raising a reasonable possibility of substantiating 
the claims), the evidence would have to tend to show that the 
Veteran had current hearing loss disability.  

The evidence associated with the claims file subsequent to 
the August 1989 rating decision includes SSA records, VA 
treatment records, private treatment records, lay statements, 
the April 2004 VA examination report, and the Veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the August 1989 
rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.  The Board also finds the April 2004 VA 
examination report to be material.  The examination report 
includes audiometric findings, indicating that the Veteran 
has a current hearing loss disability.  38 C.F.R. § 3.385.  
Therefore, as the examination report shows that the Veteran 
has a current bilateral hearing loss disability, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for bilateral 
hearing loss.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of the claim.  
As discussed above, VA has already met all notice and 
assistance obligations to the appellant.  Moreover, the 
Veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and he 
has done so.  See Bernard v. Brown, 4 Vet. App. 384, 392- 94 
(1993).

Hearing Loss and Tinnitus

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 
(1993).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.        § 1111.  
History provided by the Veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that 'clear and convincing' burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an 'onerous' evidentiary standard, 
requiring that the no-aggravation result be 'undebatable.'  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands-- that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that '[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.'  
38 U.S.C.A.          § 1153; 38 C.F.R. § 3.306(a).  For 
Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Initially, the Board notes that the Veteran has a current 
bilateral hearing loss disability.  38 C.F.R. § 3.385.  

In reviewing the record, the evidence shows that the Veteran 
had two separate periods of active service.  Upon entrance to 
the Veteran's first period of service in July 1976, the 
enlistment physical examination report reveals audiometric 
findings as follows:    




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
-
35
LEFT
30
30
20
-
20

The examiner provided a diagnosis of "defective hearing" 
and assigned a "2" under "H" for hearing in the physical 
profile block on the PULHES chart.  (In a physical profile 
block on an examination report there are six categories (P, 
U, L, H, E, S), including "H" for hearing.  See Odiorne v. 
Principi, 3 Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) 
AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a 
numerical designation of '1' under all factors is considered 
to possess a high level of medical fitness and, consequently 
is medically fit for any military assignment").  In 
reviewing the enlistment examination report, it is unclear as 
to whether the examiner was noting defective hearing in the 
right or left ear.  However, as the Veteran was noted to 
exhibit 30 decibels at 500 and 1000 Hertz for the left ear 
and 35 decibels at 4000 Hertz for the right ear, the Board 
finds that the notation of defective hearing applies to the 
right and left ears.  While the audiometric findings do not 
reveal a right or left ear hearing loss disability for the 
purposes of VA benefits, as noted in Hensley, the threshold 
for normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110- 11 (Stephen A. Schroeder et. Al. 
ed., 1988)).  As the left and right ears exhibit auditory 
thresholds that are higher than 20 decibels and a diagnosis 
of defective hearing was noted on the enlistment examination 
report, the presumption of soundness does not apply and the 
Board finds that the hearing loss of the Veteran's right and 
left ears preexisted his first period of active service. 

As the Board finds that bilateral hearing loss has been shown 
to have existed prior to the Veteran's induction into active 
duty, the Board must next address whether this disability 
increased in severity or was aggravated during his period of 
active service.  As noted, a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306(a) (2009).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has found that, the 
preexisting bilateral hearing loss was not aggravated during 
the Veteran's first period of active service.  The Veteran 
was provided an audiogram during his first period of active 
service in December 1976, the audiometric findings were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
35
LEFT
15
15
5
15
20

These audiometric findings do not reflect an increase in any 
of the auditory thresholds when compared to the audiometric 
findings at entrance.  Moreover, there are no complaints or 
notations regarding any hearing loss difficulty during the 
first period of service.  The separation examination report 
dated in January 1977 reveals audiometric findings as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
30
30
LEFT
10
15
5
5
20

In comparing the auditory thresholds of the right and left 
ears at entrance and separation, the Board observes that the 
audiometric findings at separation are essentially identical 
or of less severity than the audiometric findings at 
entrance.  As such, the medical evidence does not reveal any 
increase in severity of the right and left ear hearing loss.  
As such, an increase in the Veteran's pre-existing hearing 
loss disability during his first period of service has not 
been shown and, consequently, aggravation cannot be conceded.  
38 C.F.R. § 3.306(b).

Following the Veteran's first period of service from July 
1976 to January 1977, the Veteran had another period of 
active service from July 1977 to July 1979.  It is unclear as 
to whether the Veteran underwent an induction examination.  
Indeed, the only evidence regarding an induction examination 
is contained in the service treatment records dated in July 
1977.  It was noted that the Veteran was examined on July 6, 
1977 and found physically fit for active duty.  There was no 
mention of any hearing loss.  Therefore, the Board finds that 
the Veteran is presumed sound.  See 38 U.S.C.A. § 1111.    

As the Veteran is presumed sound, in order to rebut the 
presumption of soundness, there must be clear and 
unmistakable evidence that the Veteran's disorder preexisted 
service.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003).  In this regard, the Board notes that there is 
sufficient medical evidence indicating that bilateral hearing 
loss preexisted the Veteran's second period of active 
service.  As noted above, the July 1976 enlistment 
examination showed that the Veteran had defective hearing.  
See Hensley, supra.  As such, the Board finds that the 
standards of clear and unmistakable evidence of the pre-
service existence of a bilateral hearing loss condition have 
been met.  

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's conditions clearly 
and unmistakably preexisted service.  The Board must also 
determine whether the preexisting disorder was aggravated 
during service.  During the Veteran's second period of 
service, he was afforded an examination in February 1978.  
The audiometric findings were as follows:    




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
40
LEFT
10
15
10
10
20

The December 1979 separation examination report reveals 
audiometric findings as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
40
LEFT
10
15
5
20
25

First, with respect to the right ear, in comparing the 
audiometric findings from February 1978 to December 1979, it 
is clear that the right ear auditory thresholds increased at 
1000, 2000, and 3000 Hertz.  Furthermore, in comparing the 
December 1979 separation examination report's audiometric 
findings to the Veteran's separation examination report in 
January 1977, there is an elevation in auditory thresholds at 
2000, 3000, and 4000 Hertz.  Furthermore, the December 1979 
separation examination report shows that the Veteran had a 
hearing loss disability of the right ear for VA purposes.  
See 38 C.F.R. § 3.385.  Thus, there is evidence that the 
Veteran's right ear hearing loss increased in severity during 
active service.  With respect to the left ear, the Board 
recognizes that when comparing the February 1978 audiometric 
findings to the December 1979 audiometric findings of the 
left ear, there is elevation at 2000, 3000, and 4000 Hertz.  
Additionally, when comparing the December 1979 audiometric 
findings to the January 1977 audiometric findings, there is 
an increase at 3000 and 4000 Hertz.  As such, the Board finds 
that the left ear hearing loss did increase in severity as 
evidenced by the higher auditory thresholds.  The Board 
acknowledges that the Veteran did not have a hearing 
disability of the left ear for VA purposes.  However, the 
evidence does show a reading of 25 decibels in 4000 Hertz, 
demonstrating some degree of hearing loss.  See Hensley, 
supra.  Further, the Board reiterates that a lack of 
aggravation during service must be shown by clear and 
unmistakable evidence.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153; see 
also Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting 
that "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than clear and unmistakable evidence).  
Thus, although there was only a slight elevation in the 
Veteran's left ear hearing loss, the evidence is not 
"undebatable" as to non-aggravation.  Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. 
at 263 (Nebeker, C.J., concurring in part and dissenting in 
part).  Instead, resolving any reasonable doubt in the 
Veteran's favor, the Board finds that bilateral hearing loss 
was permanently aggravated during the Veteran's second period 
of active service.  See also Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003) (VA may not order additional development 
for the sole purpose of obtaining evidence unfavorable to a 
claimant).

Finally, turning to the merits of the claim for service 
connection for tinnitus, in consideration of the evidence of 
record under the laws and regulations as set forth above, the 
Board concludes that the Veteran is entitled to service 
connection for tinnitus.  

Here, the service treatment records from the Veteran's first 
and second period of active service are completely negative 
for any complaints, notations, or diagnosis of tinnitus.  In 
fact, the separation examination reports dated in January 
1977 and December 1979 do not contain any findings or 
documentation of tinnitus.  Furthermore, the Veteran was 
afforded a VA examination in April 2004.  The examiner 
reviewed the claims file and stated that a review of the file 
revealed no documentation, complaint, or treatment of 
tinnitus during service.  The examiner, therefore, opined 
that the Veteran's reported tinnitus was not related to 
service.

Nevertheless, the Board acknowledges the Veteran's 
contentions that his tinnitus began during service and has 
continued since his separation from active service.  In 
reviewing the records, the DD Form 214 shows that the Veteran 
had a military occupational specialty (MOS) of heavy 
equipment operator during his second period of service, which 
indicates that the Veteran was exposed to acoustic trauma.  
Therefore, the Board presumes that the Veteran was exposed to 
acoustic trauma during active service.  In addition, the 
post-service treatment records reveal that the Veteran 
complained of ringing in his ears as early as 1983, 
approximately 3 years after separation from active service.  
The Board acknowledges that the Veteran is competent to give 
evidence that he has experienced ringing in his ears during 
and after service.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Thus, there is competent evidence that the Veteran has had 
ringing in his ears during and since service.  Therefore, 
after review of the medical evidence, the evidence of 
acoustic trauma in service, and the Veteran's statements as 
to the onset of his tinnitus, the Board finds that the 
evidence is at least in relative equipoise regarding whether 
tinnitus is attributable to service.  Resolving the benefit 
of the doubt in favor of the Veteran, the Board finds that he 
is entitled to service connection for tinnitus.  38 U.S.C.A.       
§ 5107(b).

Radiculopathy, bilateral lower extremities

The record reveals that the Veteran's claim of entitlement to 
service connection for radiculopathy has only been 
adjudicated on a direct basis; however, as will be discussed 
in further detail below, the Board has granted secondary 
service connection for radiculopathy.  Thus, the Board finds 
that although the RO did not adjudicate the claim on a 
secondary basis, there is no prejudice to the Veteran as the 
claim is being granted.    

Secondary service connection requires (1) medical evidence of 
a current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  In this case, the 
Veteran has a current diagnosis of radiculopathy and he is 
service-connected for a low back disability.  Therefore, 
Wallin elements one and two have been satisfied.

Therefore, the only remaining inquiry is whether the 
Veteran's radiculopathy is proximately due to and/or 
permanently aggravated by his service-connected low back 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

In reviewing the medical evidence of record, the Board 
observes that there is no specific medical opinion, in terms 
of probability, as to whether the Veteran's radiculopathy is 
related to his service-connected low back disability.  
However, the current medical evidence shows that the 
Veteran's radiculopathy has been associated with his low back 
disability.  Specifically, the August 2008 private treatment 
record noted a diagnosis of lumbar radiculopathy, status post 
spine surgery, indicating a relationship between the 
Veteran's low back disability and his radiculopathy.  In 
light of the limited medical evidence, the Board could remand 
this case for another opinion that provides a more detailed 
discussion regarding conclusions reached; however, given that 
the Veteran's radicular symptoms have been attributed to his 
low back disability, the Board concludes that in this case, 
as it now stands, the evidence of record is at least in 
relative equipoise as to whether radiculopathy is related to 
his service-connected low back disability.  Therefore, the 
Board concludes that remand is not necessary here.  Cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Instead, 
resolving any benefit of the doubt in favor of the Veteran, 
the Board will grant his claim for service connection for 
radiculopathy of the bilateral lower extremities.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for hypertension is denied.  

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for radiculopathy, 
bilateral lower extremities, is granted.  


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R.          § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Here, the Board notes that the Veteran was afforded VA 
examinations most recently in March 2008 and August 2008 with 
respect to his claim of entitlement to an increased 
evaluation for service-connected low back disability.  
However, at the September 2009 hearing, the Veteran asserted 
that his service-connected disability had increased in 
severity since his last examination.  Specifically, he stated 
that his low back disability has become more painful.  
Furthermore, he explained that he underwent surgery to 
implant a neurotransmitter in his spine since his last VA 
examination.  As such, the Board finds that a more recent VA 
examination is in order for the purpose of ascertaining the 
severity and manifestations of the Veteran's service-
connected disability.  See 38 C.F.R. § 3.159 (2009); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).  See also Palczewksi v. Nicholson, 21 
Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. 
App. 498, 505- 06 (1998) ("Where the record does not 
adequately reveal the current state of the claimant's 
disability...the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).

In addition, the Board observes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  As previously 
noted, the Veteran has contended that he has pain in the 
heels and legs as a result of an epidural steroid injection 
performed at the Dallas VA Medical Center in December 2004.  
A review of the records show that the Veteran had an 
outpatient procedure performed in December 2004 at the Dallas 
VAMC.  The records show that the Veteran received an 
injection to alleviate back pain.  Although the post-
operative records do not reveal any problems or complaints, 
the Veteran complained of increased pain in his legs and 
heels following the injection as early as January 2005, a 
short time after the procedure was conducted.  

Although the evidence of record does not include a current 
medical diagnosis, the Board notes that the Veteran is 
competent to describe his current symptoms.  See Charles v. 
Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Nevertheless, the evidence of record does not include a 
medical opinion addressing whether the Veteran has any 
additional disability as a result of his injection performed 
in December 2004 at the Dallas VAMC.  Therefore, the Board 
finds that a VA examination is necessary for the purpose of 
determining whether the Veteran is entitled to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for medical 
treatment provided by VA.

The Veteran has also claimed entitlement to service 
connection for a neuropsychiatric disorder.  The Board notes; 
however, that a claim of entitlement to service connection 
for a neuropsychiatric disorder was denied by a March 1991 
rating decision.  The Veteran was provided his procedural 
rights and did not appeal. Therefore, the decision became 
final.  See 38 U.S.C.A. § 7105.  As such, the Veteran's claim 
for service connection for a neuropsychiatric disorder is 
subject to the requirements for the reopening of a previously 
denied claim, namely whether new and material evidence has 
been received with respect to the claim.  38 C.F.R.         § 
3.156 (2009).  The RO has not addressed this question.  
Although the RO may arguably have implicitly reopened the 
claim and denied entitlement on the merits, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page. 

In that regard, Kent v. Nicholson, 20 Vet. App. 1 (2006), has 
a bearing on this issue.   Kent held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In light of the above, 
the claim must be remanded for proper notice in accordance 
with Kent, supra.

Finally, the Veteran's claim of entitlement to a disability 
rating in excess of 40 percent for a low back disability and 
the Board's grant of service connection for bilateral hearing 
loss, tinnitus, and radiculopathy in the decision above are 
inextricably intertwined with the TDIU claim.  In other 
words, the assigned disability ratings for hearing loss, 
tinnitus, and radiculopathy may affect the claim of TDIU as 
well as if a higher disability rating for the low back 
disability is granted.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Action on the Veteran's TDIU claim is therefore 
deferred.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative 
should be provided with appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the bases for prior denial of 
service connection for a neuropsychiatric 
disorder, and a description of the 
evidence necessary to substantiate that 
element required to establish service 
connection that was found insufficient in 
the previous denial, in accordance with 
Kent.

2.  The Veteran should be afforded a VA 
examination with respect to his claim for 
benefits pursuant to                 38 
U.S.C.A. § 1151.  The claims file should 
be made available to the examiner for 
review in connection with the examination.  
After examining the Veteran and reviewing 
the claims file, the examiner should 
provide an opinion as to the following:

(a) Is it at least as likely as not that 
the Veteran sustained additional 
disability of the legs and heels as a 
result of injection he received at the 
Dallas VAMC in December 2004.  If so, what 
is the additional disability?

(b) If there is an additional disability, 
is it at least as likely as not that any 
such additional disability of the legs 
and/or heels is due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in performing the 
physical therapy in question; or an event 
not reasonably foreseeable?

In providing such opinions, the examiner 
should provide adequate reasons for the 
medical conclusions rendered, to conclude 
his responses regarding carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in performing the 
steroid injection in question; or an event 
not reasonably foreseeable.  The examiner 
is advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
low back disability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
disability.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should indicate whether there is any form 
of ankylosis and state the total duration 
of incapacitating episodes over the past 
12 months.  The examiner should also 
identify all neurological manifestations 
resulting from his service-connected spine 
disability.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, to include 
entitlement to a TDIU.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


